Broyles, C. J.
Only the 3d headnóte needs elaboration. It is contended by counsel for the plaintiff in error that,- under the ruling in Lovejoy v. State, 82 Ga. 87(2) (8 S. E. 66), the charge set forth in the 3d headnote was reversible error. We cannot agree with this contention. In the Lovejoy case the judge, after charging upon the defendant’s statement in the language of the code, added the following: “ I further charge you that what the law means by believing the defendant’s statement in preference to the sworn testimony is, where the sworn testimony and the statement conflict. If you give this statement force and consider it, then, in considering it, it would be your duty to give it just such force as you see fit. His statement, to avail him, must be in those parts that are in conflict with the evidence, and in conflict in material matters ” [italics ours] ; and the only part of the charge that was held to be erroneous was that italicized. The charge in the instant case is more nearly like the one excepted to in Harrison v. State, 83 Ga. 129 (9 S. E. 542), where the court, in charging upon the prisoner’s statement, said: “ What the law means by believing it in pref*634erence to the sworn testimony is, when the sworn testimony and the statement conflict in material matters; and material matters are those necessary to constitute the offense.” Chief Justice Bleckley, who wrote the opinion in the Harrison case, while criticising the trial judge for going outside of the statute in his charge upon the defendant’s statement, held, that the charge was not reversible error, saying: “ This charge is attacked as instructing the jury that the prisoner’s statement could not avail him unless in conflict with the sworn testimony,, and as denying him the benefit of his statement if sustained or corroborated by the witnesses. No fair construction of the charge could exact from it this meaning. The statute says that the jury may believe the statement in preference to the sworn testimony; and the court explained' the import of the statute, and did -not undertake to limit the jury, in their consideration of the statement, to those matters touching which it might be in conflict with the evidence. There was nothing said as to the statement not being available upon other matters. The charge given in Lovejoy v. State, supra, was obnoxious to that objection, part of the instruction there being, ‘ His statement, to avail him, must be in those parts that are in conflict with the evidence, and in conflict in material matters.’ No such phraseology as this occurs anywhere in the charge now under consideration.” We think the above-quoted language of Judge Bleckley is applicable to the charge in the instant case, and that the charge does not require a new trial.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.